ATTACHMENT F

Case 6:20-cv-02079-LRR-KEM Document 31-7 Filed 11/16/20 Page 1 of 4
From: Masters, Barbara

To: Williams, Jennifer (Dunes)

cea Griffino, Alison; Cameron, Zachary

Subject: Re: Meat and Poultry COVID-19 PPE Needs Form ~ Beef Packers
Attachments: image002.png

 

We are working directly with FEMA and USDA. Donnie and Dean had a call with other CEOs
yesterday that generated this latest request. NAMI will likely send out request. For Tyson Matt
Mika has been asked to coordinate gathering the info through procurement.

On Apr 15, 2020, at 1:37 PM, Williams, Jennifer (Dunes)
<Jennifer. Williams@tyson.com> wrote:

Didn’t know if there was a coordinated response from Tyson working with NAMI? We
received two different requests- one for beef and one for pork.

From: KatieRose McCullough <kKMcCullough@meatinstitute.org>

Sent: Wednesday, April 15, 2020 11:49 AM

To: Ali Mohseni <amohseni@americanfoodsgroup.com>; Angel Besta
<abesta@greateromaha.com>; Angie Siemens <Angie_siemens@cargill.com>; Art Rogers
<art.rogers@jbssa.com>; Ashley Lembke <alembke @americanfoodsgroup.com>; Brad
Churchill <Brad_Churchill@cargill.com>; Brad McDowell
<brad.mcdowell@abfoodsusa.com>; Brenden McCullough

<Brenden.McCullough @nationalbeef.com>; Brian Coehlo
<brian@centralvalleymeat.com>; Brian McFarlane <Brian.Mcfarlane@jbssa.com>;
Beauchamp, Catie <catie.beauchamp@coloradopremium.com>; Curtis Pittman
<Curtis.Pittman @harrisranchbeef.com>; Dan Etzler <daniel_etzler@cargill.com>; Mallin,
Daniel <Daniel.MallinJr@tyson.com>; Ike Baker <ibaker@bropac.com>; James Wilson
<james.wilson@nationalbeef.com>; Janice Wynn <janice.wynn@harrisranchbeef.com>;
Jeff Cromer <Jeff.cromer@abfoodsusa.com>; Jennifer Raspaldo
<jraspaldo@osigroup.com>; Williams, Jennifer (Dunes) Jennifer. Willlams@tyson.com>;
Jodi Robertson <Jodi.robertson@jbssa.com>; John Scanga <|scanga@meyerfoods.com>;
Karen Watkins <kwatkins@schweidandsons.com>; Kari Godbey <kari@abpackers.net>;
Katie Larson <KLarson@ americanfoodsgroup.com>; Kristin Lindahl
<kristin_lindahl@cargill.com>; Lisa Rabe <irabe @chicagomeat.com>; Mark Kruel
<MKreul@innout.com>; Mark Seyfert <mseyfert@bwfoods.com>; Mike Windisch
<Mike_Windisch@cargill.com>; DCruz, Noel <Noel.DCruz@tyson.com>; Patrick Mies
<Pat.Mies @nationalbeef.com>; Rachel Kunkler <RKunkler@bropac.com>; Reed Brown
<Reed@bropac.com>; Ross Uliman <rullman@americanfoodsgroup.com>; Rudy Steiner
<Rudy.Steiner@jossa.com>; Sandy Adams <sandy.adams@jbssa.com>; Scott Leach
<scott.leach@jbssa.com>; Sherri Williams <Sherri.Williams@jbssa.com>; Steve Van
Lannen <svanlannen@americanfoodsgroup.com>; Terri Hall <Thall@centralvalley.com>;
Trevor Caviness <trevor@cavinessbeef.com>; Willie Thielen <WillieT@wilmarmeat.com>;
Cameron, Zachary <zachary.cameron@tyson.com>

Cc: Norm Robertson <NRobertson@meatinstitute.org>; Mark Dapp

Case 6:20-cv-02079-LRR-KEM Document 31-7 Filed 11/16/20 Page 2 of 4
<mdopp@meatinstitute.org>; Clarissa Moreaux <CMoreaux@meatinstitute.org>; Roya
Galindo <RGalindo@meatinstitute.org>; Julie Anna Potts <japotts@meatinstitute.org>
Subject: [EXTERNAL] - Meat and Poultry COVID-19 PPE Needs Form - Beef Packers
Importance: High

Please see the request for information below. USDA needs information on the industries
PPE needs ASAP.

This request for information should be limited only to unfulfilled PPE needs required to
maintain operational continuity over the next 60 days. Please send the completed
Critical PPE Needs” by COB Wednesday, April 15. If additional time is needed to
complete this request, please provide the additional time frame needed in an email to
USDA,

Let our team know if you have any questions. Thank you.

KR

From: Willits, Ashley - OSEC, Washington, DC <ashley.willits@usda.cov>

Sent: Wednesday, April 15, 2020 11:14 AM

Ce: Beai, Mary Dee - OSEC, Washington, DC <MarvDee Beal@usda.gov>; Newsome,
Shawna - OSEC, Washington, DC <Shawna. Newsome@usca poy>; Adcock, Rebeckah -
OSEC, Washington, DC <Rebeckah Adcock @usda goy>: Brady, Lillle - OSEC, Washington,
DC <liie. br g
Subject: Meat and Poultry COVID-19 PPE Needs Form
Importance: High

 

 

  

Good morning,

Following up from earlier, USDA continues to work within the federal family to
address the Personal Protection Equipment (PPE) needs in the meat and poultry
supply chain. The attached Excel sheet details the sector specific
information we are working to update — in particular, we would need
information on the PPE your company uses that would also be used by the
medical or first responder community, for example, N95 face masks, or surgical
face masks or gloves, etc. This request for information should be limited only to
unfulfilled PPE needs required to maintain operational continuity over the next
60 days.

Your company’s participation in providing this information is completely voluntary.
In addition to USDA's use, the information provided will be shared with FEMA and
the Supply Chain Stabilization Taskforce to better inform their understanding of

Case 6:20-cv-02079-LRR-KEM Document 31-7 Filed 11/16/20 Page 3 of 4
supply needs in the meat and poultry industry.

Please note that USDA does not have access to critical equipment or supplies,
and collection of this information does not guarantee that the equipment will be
available or provided.

If you choose to participate in providing this information, please send the
completed spreadsheet by email to foodsupplychain@usda.gov with the
subject line “ Critical PPE Needs” by COB Wednesday, April 15. If
additional time is needed to complete this request, please provide the additional
time frame needed.

Please call/email if we can answer any questions about this request.

Best,
Ashley

<image002.png>

This electronic message contains information generated by the USDA solely for the
intended recipients. Any unauthorized interception of this message or the use or
disclosure of the information it contains may violate the law and subject the violator
to civil or criminal penalties. If you believe you have received this message in error,
please notify the sender and delete the email immediately.

This message was received from outside the company.

 

Privileged or confidential information may be contained in this message. If you are
not the

addressee indicated in this message (or responsible for delivery of the message to
such

person), you may not read it, copy it or deliver or forward it to anyone. If this
message has

been received in error, you should destroy this message and notify us immediately.

 

<PPE Survey Form 4.15.2020.xlsx>

Case 6:20-cv-02079-LRR-KEM Document 31-7 Filed 11/16/20 Page 4 of 4
